DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.
Response to Amendment/Claim Status
Claims 26, 27, 29-40, 42-45, 47 and 48 are currently pending. Claims 26, 39 and 45 have been amended. Claims 1-25 were previously canceled. No new claims were added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 27, 29-38; 39, 40, 42-44; 45, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al (US 2011/0210444 A1-prior art of record, hereafter Jeng) in view of Magnus (US 8,822,268 B1-prior art of record) and Yu et al (US 2015/0235936 A1, hereafter Yu).
Re claim 26, Jeng discloses in FIG. 1c (with references to FIG. 1a) a packaged device comprising:
a package material (system of 124/126/226; ¶ [0021] and [0024]), the package material (124/126/226) having a first widest lateral width (extreme left-to-right width of 126 over interposer 102);
one or more integrated circuit (IC) dies (104; ¶ [0024]) disposed within the package material (124/126/226);
a first substrate (112; ¶ [0024]) coupled (electrically; ¶ [0016]-[0017]) to the one or more IC dies (104) and disposed in or on the (underside of the) package material (124/126/226), wherein an opposing sidewalls of the first substrate (112) define at least in part a recess structure (cavity 224; ¶ [0019] and [0024]) extending from a first (underside) side of the first substrate (112) and through (completely) the first substrate, the recess structure (224) to receive a unit (system of 108/228; ¶ [0021]-[0022]) including another IC die (108; ¶ [0017]), and the first substrate (112) having a second widest lateral width (extreme left-to-right width of 112 under interposer 102), the second widest lateral width (of 112) different (unequal) from the first widest lateral width (of 126);
a first hardware interface (underside of 112; ¶ [0017]) to couple the packaged device (104) to a second device (substrate not shown; ¶ [0017]), the first hardware interface including first contacts (conductive balls 120; ¶ [0017]) disposed on the first (underside) side of the first substrate (112);
a second hardware interface (106/114/110; ¶ [0016]-[0017]) to couple (electrically; ¶ [0016]-[0017]; and see inserted figure below) one of the one or more IC dies (104) to the other IC die (108), the second hardware interface including second contacts (conductive bumps 110; ¶ [0016]-[0017]) disposed in the recess structure (cavity 224); and
a second substrate (unseen substrate of devices in memory/logic die 108; ¶ [0020]) extending across (partially spanning) the recess structure (224), wherein the second contacts (110) are disposed on a side (upper plane) of the second substrate (of 108), and wherein the second substrate (of 108) is laterally (left-to-right) surrounded by (embedded in) the package material (portions 124/226 of 124/126/226).

    PNG
    media_image1.png
    671
    1381
    media_image1.png
    Greyscale

For the record, the inserted figure (annotated FIG. 1C of Jeng) depicts the one or more IC die (104) being coupled (electrically connected) to the other IC die (108). 
  
A.	Jeng fails to disclose the second widest lateral width (of 112) the same as the first widest lateral width (126); and an active or passive component on the first substrate and laterally spaced apart from the one or more IC dies, the active or passive component included in the package material, and wherein the second substrate (of 108) has a lateral width greater than a lateral width of the other IC die (104).

However,
Magnus discloses in FIG. 7 (with references to FIGS. 2-6) a packaged device comprising: a package material (55; col. 7, lines 14-25), the package material (55) having a first widest lateral width (extreme left-to-right width of 55 over 64); and a first substrate (64; col. 8, lines 46-58), the first substrate (64) having a second widest lateral width (extreme left-to-right width of 64 under 55), the second widest lateral width (of 64) the same as (equal extreme left-to-right widths of 64 and 55) the first widest lateral width (of 55); and an active or passive component (capacitor 44; col. 6, lines 25-44) on the first substrate (64) and laterally spaced apart (separated) from one or more IC dies (26; col. 6, lines 25-44), the active or passive component (44) included in the package material (55).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Jeng to include the second widest lateral width being the same as the first widest lateral width; and an active or passive component on the first substrate and laterally spaced apart from the one or more IC dies, the active or passive component included in the package material as disclosed by Magnus to provide thin and uniform (planar) protective coatings of all device elements (Magnus; col. 7, lines 5-13 and 45-57).

B.	Jeng and Magnus fails to wherein the second substrate (of 108) has a lateral width greater than a lateral width of the other IC die (108).
However,
Yu discloses in FIG. 6 a packaged device comprising: another IC die (left/right 602; ¶ [0055]), and a second substrate (606; ¶ [0056]), wherein the second substrate (606) has a lateral width (left-to-right extension) greater than (laterally past; ¶ [0056]) a lateral width (left-to-right extension) of the other IC die (left/right 602).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Jeng and Magnus by substituting the other IC die (and its substrate) for the other IC die and second substrate of Yu, where the second substrate has a lateral width greater than a lateral width of the other IC die, in order to form connections with better connection joint yield (Yu; ¶ [0056]).

Re claim 27, Jeng discloses the packaged device of claim 26, wherein the recess structure (224) forms a hole (cavity) extending from the first (underside) side of the first substrate (112) and through (completely prior to adding 226/228; ¶ [0021]-[0022]) the first substrate.

Re claim 29, Jeng discloses the packaged device of claim 26, further comprising a unit (system of 108/228; ¶ [0021]-[0022]).

Re claim 30, Jeng discloses the packaged device of claim 29, wherein a portion of the unit (108/228) crosses a plane (inserted into recess/cavity 224) of the first (underside) side.

Re claim 31, Jeng and Magnus discloses the packaged device of claim 26, wherein the second substrate (606 of Yu) comprises an interposer (RDL; ¶ [0056]) as part of the packaged devices with better connection joint yield discussed for claim 26.

Re claim 32, Jeng discloses the packaged device of claim 26, wherein the first substrate (112) includes an interposer (RDLs; ¶ [0018]).

Re claim 33, Jeng discloses the packaged device of claim 26, wherein the first substrate (112) is disposed within (covered from above and laterally by) the package material (124/126) in the embodiment of FIG. 3.

Re claim 34, Jeng discloses the packaged device of claim 26, wherein the second device (substrate not shown; ¶ [0017]) is a printed circuit board (as in substrate 112; ¶ [0017]).

Re claim 35, Jeng discloses the packaged device of claim 26, wherein the second device (substrate not shown; ¶ [0017]) is a packaged device (as in substrate 112; ¶ [0017]).

Re claim 36, Jeng discloses the packaged device of claim 26, wherein the second contacts (110) are disposed on a floor (underside of 102) of the recess structure (224).

Re claim 37, Jeng discloses the packaged device of claim 26, wherein the second contacts (228) are disposed on a sidewall (left/right vertical walls) of the recess structure (224).

Re claim 38, Jeng discloses the packaged device of claim 26, wherein, while the second interface (at 120) is to couple to the unit (108/228), a portion (upper planes) of the unit (108/228) crosses a plane (inserted into recess/cavity 224) of the first (underside) side.

Re claim 39, Jeng discloses in FIG. 1c (with references to FIG. 1a) a method for fabricating a packaged device, the method comprising:
coupling (electrically; ¶ [0016]-[0017]) a first substrate (112; ¶ [0024]) to one or
more integrated circuit (IC) dies (104; ¶ [0024]), the first substrate (112) having a first widest lateral width (extreme left-to-right width of 112 under interposer 102);
packaging the one or more IC dies (104) and a second substrate (unseen substrate of devices in memory/logic die 108; ¶ [0020]) in a package material (system of 124/126/226; ¶ [0021] and [0024]), wherein the package material (portions 124/126 of 124/126/226) is disposed on (above) the first substrate (112) and is laterally (left-to-right) surrounding (embedded in) the second substrate (of 108), the package material (portion 126 of 124/126/226) having a second widest lateral width (extreme left-to-right width of 126 over interposer 102), the second widest lateral width (of 126) different (unequal) from the first widest lateral width (of 112);
forming a recess structure (cavity 224; ¶ [0019] and [0024]) extending from a first (underside) side of the first substrate (112) and through (completely) the first substrate, wherein opposing (left/right) sidewalls of the first substrate define the recess structure (224) at least in part, wherein the second substrate (of 108) extending across (partially spanning) the recess structure (224);
disposing first contacts (conductive balls 120; ¶ [0017]) of a first hardware interface (underside of 112) on the first (underside) side of the first substrate (112);
disposing second contacts (conductive bumps 110; ¶ [0016]-[0017]) of a second hardware interface (underside of interposer 102; ¶ [0016]-[0017]) in the recess structure (224), wherein the second contacts (110) are disposed on a side (upper plane) of the second substrate (of 108); and
coupling (electrically connecting; ¶ [0016]-[0017]) a unit (system 108/228; ¶ [0021]-
[0022]) to the second contacts (110), the unit including another IC die (108; ¶ [0017]) coupled (see inserted figure above) to one of the one or more IC dies (104).

A.	Jeng fails to disclose coupling the first substrate to an active or passive component the active or passive component laterally spaced apart from the one or more IC dies; packaging the active or passive component in a package material; and the second widest lateral width (of 126) the same as the first widest lateral width (of 112), wherein the second substrate has a lateral width greater than a lateral width of the other IC die (108).

However,
Magnus discloses in FIS. 2-7 a method for fabricating a packaged device, the method comprising:
coupling (attaching) a first substrate (64 in FIG. 6; col. 8, lines 46-58) to an active or passive component (capacitor 44; col. 6, lines 25-44), the active or passive component (44) laterally spaced apart (separated) from one or more IC dies (26; col. 6, lines 25-44); packaging the active or passive component (44) in a package material (55 in FIG. 4; col. 7, lines 14-25); and a second widest lateral width (of 55) the same as a first widest lateral width (of 64).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jeng to include coupling the first substrate to an active or passive component the active or passive component laterally spaced apart from the one or more IC dies; packaging the active or passive component in a package material; and the second widest lateral width the same as the first widest lateral width as disclosed by Magnus to provide thin and uniform (planar) protective coatings of all device elements (Magnus; col. 7, lines 5-13 and 45-57).

B.	Jeng and Magnus fails to wherein the second substrate (of 108) has a lateral width greater than a lateral width of the other IC die (108).
However,
Yu discloses in FIG. 6 a method for fabricating a packaged device, the method comprising: attaching another IC die (left/right 602; ¶ [0055]) a second substrate (606; ¶ [0056]), wherein the second substrate (606) has a lateral width (left-to-right extension) greater than (laterally past; ¶ [0056]) a lateral width (left-to-right extension) of the other IC die (left/right 602).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jeng and Magnus by substituting the other IC die (and its substrate) and attaching the other IC die and second substrate of Yu, where the second substrate has a lateral width greater than a lateral width of the other IC die, in order to form connections with better joint yield (Yu; ¶ [0056]).

Re claim 40, Jeng discloses the method of claim 39, wherein forming the recess structure (224) includes forming a hole (opening; ¶ [0019]) extending from the first (underside) side of the first substrate (112) and through (completely) the first substrate.

Re claim 42, Jeng discloses the method of claim 39, wherein disposing the second contacts (110) includes disposing one or more contacts on a floor (underside of interposer 102; ¶ [0016]-[0017]) of the recess structure (224).

Re claim 43, Jeng discloses the packaged device of claim 39, wherein the second contacts (228) are disposed on a sidewall (left/right vertical walls) of the recess structure (224).

Re claim 44, Jeng discloses the method of claim 39, wherein, while the unit is coupled (electrically) to the second contacts, a portion (upper planes) of the unit (108/228) extends across a plane (inserted into recess/cavity 224) of the first (underside) side.

Re claim 45, Jeng discloses in FIG. 1c (with references to FIG. 1a) a system comprising:
a first packaged device (3D package; ¶ [0007]) including:
a package material (system of 124/126/226; ¶ [0021] and [0024]), the package 
material (portion 126 of 124/126/226) having a first widest lateral width (extreme left-to-right width of 126 over interposer 102);
one or more integrated circuit (IC) die (104; ¶ [0024]) disposed within the package material (124/126/226);
a first substrate (112; ¶ [0024]) coupled (electrically; ¶ [0016]-[0017]) to the one or more IC dies (104) and disposed in or on the (underside of the) package material (126), wherein an opposing sidewalls of the first substrate define at least in part a recess structure (cavity 224; ¶ [0019] and [0024]) extending from a first (underside) side of the first substrate (112) and through (completely) the first substrate, the recess structure (224) to receive a unit (system of 108/228; ¶ [0021]-[0022]) including another IC die (108; ¶ [0017]), and the first substrate (112) having a second widest lateral width (extreme left-to-right width of 112 under interposer 102), the second widest lateral width (of 112) different (unequal) from the first widest lateral width (of 126);
a first hardware interface (underside of 112; ¶ [0017]) including first contacts (conductive balls 120; ¶ [0017]) disposed on the first (underside) side of the first substrate (112);
a second hardware interface (106/114/110; ¶ [0016]-[0017]) to couple (electrically; ¶ [0016]-[0017]; and see inserted figure above)  one of the one or more IC dies (104) to the other IC (108), the second hardware interface including second contacts (conductive bumps 110; ¶ [0016]-[0017]) disposed in the recess structure (cavity 224);
a second substrate (unseen substrate of devices in memory/logic die 108; ¶ [0020]) extending across (partially spanning) the recess structure (224), wherein the second contacts (110) are disposed on a side (upper plane) of the second substrate (of 108), and wherein the second substrate (of 108) is laterally (left-to-right) surrounded by (embedded in) the package material (portions 124/226 of 124/126/226); and
a printed circuit board (substrate not shown, but same as PCB substrate 112; ¶ [0017]) coupled to the first packaged device (3D package) via the first hardware interface (at balls 120; ¶ [0017]).

A.	Jeng fails to disclose the second widest lateral width (of 112) the same as the first widest lateral width (126); and an active or passive component on the first substrate and laterally spaced apart from the one or more IC dies, the active or passive component included in the package material, and wherein the second substrate has a lateral width greater than a lateral width of the other IC die (108).

However,
Magnus discloses in FIG. 7 (with references to FIGS. 2-6) a packaged device comprising: a package material (55; col. 7, lines 14-25), the package material (55) having a first widest lateral width (extreme left-to-right width of 55 over 64); and a first substrate (64; col. 8, lines 46-58), the first substrate (64) having a second widest lateral width (extreme left-to-right width of 64 under 55), the second widest lateral width (of 64) the same as (equal extreme left-to-right widths of 64 and 55) the first widest lateral width (of 55); and an active or passive component (capacitor 44; col. 6, lines 25-44) on the first substrate (64) and laterally spaced apart (separated) from one or more IC dies (26; col. 6, lines 25-44), the active or passive component (44) included in the package material (55).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Jeng to include the second widest lateral width being the same as the first widest lateral width; and an active or passive component on the first substrate and laterally spaced apart from the one or more IC dies, the active or passive component included in the package material as disclosed by Magnus to provide thin and uniform (planar) protective coatings of all device elements (Magnus; col. 7, lines 5-13 and 45-57).

B.	Jeng and Magnus fails to wherein the second substrate (of 108) has a lateral width greater than a lateral width of the other IC die (108).
However,
Yu discloses in FIG. 6 a packaged device comprising: another IC die (left/right 602; ¶ [0055]), and a second substrate (606; ¶ [0056]), wherein the second substrate (606) has a lateral width (left-to-right extension) greater than (laterally past; ¶ [0056]) a lateral width (left-to-right extension) of the other IC die (left/right 602).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Jeng and Magnus by substituting the other IC die (and its substrate) for the other IC die and second substrate of Yu, where the second substrate has a lateral width greater than a lateral width of the other IC die, in order to form connections with better joint yield (Yu; ¶ [0056]).



Re claim 47, Jeng discloses the packaged device of claim 45, further comprising the unit (108/228).

Re claim 48, Jeng discloses the packaged device of claim 45, wherein a portion (upper planes) of the unit (108/228) crosses a plane (inserted into recess/cavity 224) of the first (underside) side.

Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 39 and 45 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/           Examiner, Art Unit 2892